By Judge William R. Shelton
The parties appeared before this Court on June 21, 1996, to argue the County’s Demurrer. The Court, after considering the applicable case law and the written briefs and oral arguments of both sides, will rule as follows.
The County’s Demurrer as to Count I will be overruled. There is no authority that specifically requires an aggrieved taxpayer appeal to the Board of Equalization prior to seeking relief in the Circuit Court.
As stated at the hearing, Chesterfield’s statute of limitations argument cannot be combined in the demurrer and will not be considered by the Court in this opinion.
As to Count III, the County’s Demurrer will be overruled.
Also, as stated in the hearing, this case will be transferred to the law side of the Court.